 

 

Case 1:21-mj-00151-CCB Document2 Filed 02/17/21 Page 1of1

Defendant was advised of the below order at today’s proceeding.

Order

Pursuant to the Due Process Protections Act, see Fed. R. Crim. P. 5(f), the government is directed to adhere
to the disclosure obligations set forth in Brady v. Maryland, 373 U.S. 83 (1963), and its progeny, and to provide all
materials and information that are arguably favorable to the defendant in compliance with its obligations under
Brady; Giglio v. United States, 405 U.S. 150 (1972); and their progeny. Exculpatory material as defined in Brady
and Kyles v. Whitley, 514 U.S. 419, 434 (1995), shall be provided sufficiently in advance of trial to allow a defendant
to use it effectively, and exculpatory information is not limited to information that would constitute admissible
evidence.

The failure of the government to comply with its Brady obligations in a timely manner may result in serious
consequences, including, but not limited to, the suppression or exclusion of evidence, the dismissal of some or all
counts, adverse jury instructions, contempt proceedings, or other remedies that are just under the circumstances.

 

 
